Citation Nr: 1437526	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-18 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, at a December 2013 Decision Review Officer (DRO) hearing, the Veteran's sister in law testified that the Veteran's PTSD had gotten worse, especially after the passing of his wife in November 2013.  See DRO Hearing Transcript, pp. 4-6.  The Veteran was last afforded a VA examination in February 2011.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, at the December 2013 DRO Hearing, the Veteran's sister in law testified that the Veteran was being treated by a private medical doctor, Dr. D.B. and by doctors at the Vet Center.  In December 2013, the RO sent the Veteran a letter requesting that he complete a VA Form 21-4142 so that the Veteran's private records could be obtained.  The Veteran returned the VA Form 21-4142, but did not fill in the requisite sections which requested the name and addresses of the providers.  As it appears that the Veteran may have mistakenly returned an incomplete form, reasonable efforts to obtain the private records should be made again on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, the Veteran contends that his PTSD symptoms prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to a rating in excess of 50 percent for PTSD and entitlement to TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for entitlement to TDIU must be remanded pending the development and readjudication of the PTSD appeal.  

Finally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Contact the Veteran and request that he provide or authorize the release of records from the Vet Center and Dr. D.B. as well as any other records, not already of record, that are relevant to the claims.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  After completion of the above, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be performed, and all findings reported in detail.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what that score represents.  

The examiner should also indicate the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.  

The examiner should provide a complete rationale for all conclusions reached.

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



